U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended January 31, 2011 Commission File No. 0-14443 INTERNATIONAL BALER CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-2842053 State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization 5400 Rio Grande Avenue, Jacksonville, FL 32254 (Address of principal executive offices) (904-358-3812) (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:4,933,895shares of common stock at February 28, 2011. INTERNATIONAL BALER CORPORATION TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of January 31, 2011, and October 31, 2010 3 Statements of Operations for the three months ended January 31, 2011 and 2010 4 Statements of Changes in Stockholders’ Equityfor the period from October 31, 2010 to January 31, 2011 5 Statements of Cash Flows for the three months ended January 31, 2011 and 2010. 6 Notes to Financial Statements 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II. OTHER INFORMATION 13 ITEM 1.LEGAL PROCEEDINGS 13 ITEM 5.OTHER INFORMATION 13 ITEM 6.EXHIBITS 14 SIGNATURES 15 CERTIFICATIONS 16 INTERNATIONAL BALER CORPORATION BALANCE SHEETS UNAUDITED January 31, 2011 October 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $71,764 in 2011 and 2010 Inventories Prepaid expense and other current assets Deferred income taxes Total current assets Property, plant and equipment, at cost: Less:accumulated depreciation Net property, plant and equipment Other assets: Other assets Due from former Director Deferred income taxes Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of deferred compensation Customer deposits Total current liabilities Deferred compensation, net of current portion Total liabilities Stockholders' equity: Preferred stock, par value $.0001, 10,000,000 shares authorized, none issued – – Common stock, par value $.01, 25,000,000 shares authorized;6,179,875 shares issued in 2011 and 2010 Additional paid-in capital Accumulated deficit ) ) Less:Treasury stock, 1,245,980 shares in 2011 and 2010, at cost ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 3 INTERNATIONAL BALER CORPORATION STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JANUARY 31, 2 UNAUDITED January 31, 2011 January 31, 2010 Net Sales: Equipment $ $ Parts and Service Total Net Sales Cost of Sales Gross Profit Operating Expense: Selling Expense Administrative Expense Total Operating Expense Operating Income Other Income (Expense): Interest Income Interest Expense – ) Other Income – 59 Total Other Income Income Before Income Taxes Income Tax Provision Net Income $ $ Basic Income per share $ $ Diluted Income per share Weighted average number of shares outstanding - Basic - Diluted See accompanying notes to financial statements. 4 INTERNATIONAL BALER CORPORATION STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED JANUARY 31, 2011 UNAUDITED Common Stock Treasury Stock NUMBER OF SHARES ISSUED PAR VALUE ADDITIONAL PAID-IN CAPITAL ACCUMULATED DEFICIT NUMBER OF SHARES COST TOTAL STOCKHOLDERS' EQUITY Balance at October 31, 2010 $ $ $ ) $ ) $ Net Income -0- -0- -0- -0- -0- Balance at January 31, 2011 $ $ $ ) $ ) $ See accompanying notes to financial statements. 5 INTERNATIONAL BALER CORPORATION STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JANUARY 31, 2 UNAUDITED January 31, 2011 January 31, 2010 Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Deferred income taxes Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets Accounts payable Accrued liabilities and deferred compensation ) Customer deposits ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from notes receivable from former Director Net cash provided by investing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of year $ $ Supplemental disclosure of cash flow information: Cash paid during year for: Interest $
